Order entered November 3, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-14-00615-CV

     MARK SCHWARZ, NEWCASTLE MANAGEMENT, L.P., ET AL., Appellants

                                                V.

                               STEVEN J. PULLY, Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-0064-H

                                            ORDER
       We GRANT appellants’ October 31, 2014 motion for extension of time to file reply brief

and ORDER the brief be filed no later than December 17, 2014. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   ADA BROWN
                                                             JUSTICE